Filed pursuant to Rule 424(b)(3) Registration No. 333-151563 PROSPECTUS SOKO FITNESS & SPA GROUP, INC. 4,062,133 Shares of Common Stock We have prepared this prospectus to allow the persons named in this prospectus under the caption “Selling Stockholders” to sell up to an aggregate of 4,062,133 shares of our common stock they currently hold as well as shares we may issue to them upon the exercise of their warrants.The shares and warrants were issued to the selling stockholders in a private placement transaction completed prior to the filing of the registration statement of which this prospectus is a part. The selling stockholders may sell all or a portion of their shares through public or private transactions at prevailing market prices or at privately negotiated prices. We are not selling any shares of our common stock in this offering and will not receive any proceeds from this offering.We may receive proceeds on exercise of outstanding warrants for shares of common stock covered by this prospectus. The exercise price is set forth in the warrants. For a more detailed description of the shares and warrants, see “Description of Securities” and “Selling Stockholders.” We have agreed to pay all the costs and expenses of this registration. Our common stock is quoted on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol “SOKF.”The closing price of our common stock on the OTCBB on April 12, 2010 was $4.88 per share. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment.See “Risk Factors” beginning on page 7 of this prospectus. Neither the SEC nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is April 13, 2010. Table of Contents TABLE OFCONTENTS Page Number About This Prospectus Prospectus Summary 1 Risk Factors 7 Cautionary Note Regarding Forward-Looking Statements 26 Use of Proceeds 27 Determination of Offering Price 27 Dilution 27 Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Business 49 Management 58 Executive Compensation 59 Certain Relationships and Related Transactions 62 Security Ownership of Certain Beneficial Owners and Management 64 Description of Securities 66 Selling Stockholders 67 Plan of Distribution 69 Market For Common Equity and Related Stockholder Matters 71 Legal Matters 71 Experts 71 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 72 Where You Can Find More Information 73 Index to Financial Statements F-1 Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement we filed with the SEC.You should rely only on the information provided in this prospectus and incorporated by reference in this prospectus.We have not authorized anyone to provide you with information different from that contained in or incorporated by reference into this prospectus.This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus.This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful.The selling stockholders are offering to sell, and seeking offers to buy, shares of common stock only in jurisdictions where offers and sales are permitted. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date.The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of common stock.The rules of the SEC may require us to update this prospectus in the future. Table of Contents PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.This summary does not contain all the information you should consider before investing in the securities.Before making an investment decision, you should read the entire prospectus carefully, including the information set forth under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and the financial statements and the notes to the financial statements included in this prospectus. As used throughout this prospectus, the terms “SOKO”, “Company”, “we,” “us,” or “our” refer to SOKO Fitness & Spa Group, Inc., together with its wholly-ownedindirect subsidiary, Harbin Mege Union Beauty Management Ltd. (“Mege Union”), Mege Union’s subsidiaries, and Mege Union’s variable interest entity, Queen Group (as defined below).For purposes of this prospectus, the Queen Group is defined to include the entities listed under “Background and Origination” in this prospectus summary section. As used in this prospectus, “China” or “the PRC” refers to the People’s Republic of China. Business We are an operator of distinctive fitness centers, beauty salons and spas in key cities in Northeastern China as well as in suburban Beijing.We also operate one beauty school in Harbin, China. We provide programs, services and products that combine exercise, education and nutrition to help our members and clients to achieve their fitness and beauty goals and to help them to lead a healthy way of life and to achieve a richer lifestyle.Our beauty salons and spas provide services that include, but are not limited to, skincare, hair dressing, manicure, pedicure, body care, massage, and weight loss therapy. Currently, our six fully operational fitness centers have more than 15,000 members in total and our ten fully operational beauty salons and spas are visited by more than 20,000 clients annually.In addition, we have recently completed construction and are engaging in pre-opening activities with a fitness center named Daoli Fitness and a beauty salon and spa named Legend Spa Central Club in Harbin and also with another beauty salon and spa namedLea Spa Xishan Club in Beijing. Our corporate address is No.194, Guogeli Street, Harbin, Heilongjiang Province, China 150001 and our telephone number is 86-451-87702255. Background and Organization SOKO was incorporated as a Delaware corporation on September 9, 2004 under the name American Business Holdings, Inc. as a holding vehicle to own and control a textile and plastic packaging company in Central and East Africa. On September 12, 2004, the Company completed a transaction in which it purchased all of the outstanding membership shares in Tissakin Ltd. (“Tissakin”), a Democratic Republic of Congo corporation, so that Tissakin became our wholly owned subsidiary. Through Tissakin, the Company was a manufacturer of bags for packaging agricultural products in the Democratic Republic of Congo. As described in the “April 2008 Share Exchange and Financing Transactions” section below, on April 11, 2008, we entered into a Share Exchange Agreement with Wealthlink Co., Ltd. (“Wealthlink”) and the shareholders of Wealthlink (the “Wealthlink Shareholders”) pursuant to which the Company acquired all of the outstanding shares of common stock of Wealthlink from the Wealthlink Shareholders. After the completion of these transactions, we changed the Company’s name from American Business Holdings, Inc. to SOKO Fitness & Spa Group, Inc. As a result of the share exchange with Wealthlink (the “Share Exchange”), SOKO became the indirect owner of Mege Union Beauty Management Ltd., (“Mege Union”), which is a company organized and existing under the laws of the People’s Republic of China and a wholly-owned subsidiary of Wealthlink.SOKO and Wealthlink are holding corporations and do not conduct any operations. 1 Table of Contents Mege Unioncurrently conducts its business through: · two wholly (100%) owned operating subsidiaries (one of which has one additional branch named Legend Spa Central Club that is currently engaged in pre-opening activities ); · four majority (51%) owned operating subsidiaries (one of which has one additional branch); and · an association with eight individually-owned sole proprietorships (one of which has two additional branches, including the new Daoli Fitness facility that is currently engaged in pre-opening activities, and one of which has two additional branches) comprising the variable interest entity known as the “Queen Group.” The following is a complete list of the holdings of Mege Union as of the date of this prospectus, together with their recognized facility name and relationship to Mege Union or Wealthlink and thereby to the Company: Legal Name of Entity Commercial Name Ownership+ Fitness Centers Shenyang Letian Yoga Fitness Center Yoga Wave Owned 51% by Mege Union and 49% by an unaffiliated third party Shenyang Starway Fitness Co., Ltd. Yoga Wave II Owned 51% by Mege Union and 49% by an unaffiliated third party Harbin Huang Emperor & Golden Gym Club Co., Ltd. SOKO International Fitness Center Part of Queen Group - owned 100% by Mr. Liu and operated under agreements between this entity and Mege Union Harbin Huang Emperor & Golden Gym Club Co., Ltd. Daoli Fitness Branch * Daoli Fitness A branch of Harbin Huang Emperor & Golden Gym Club Co., Ltd. and as such part of Queen Group Harbin Huang Emperor & Golden Gym Club Co., Ltd. Central Avenue Yoga Branch Yoga Wave Harbin A branch of Harbin Huang Emperor & Golden Gym Club Co., Ltd. and as such part of Queen Group Beijing Natural Beauty Services Limited SOKO Beijing Natural Beauty Fitness Owned 51% by Mege Union and 49% by two unaffiliated third parties First Branch of Beijing Natural Beauty Services Limited SOKO Beijing Natural Fitness II A branch of Beijing Natural Beauty Services Limited and as such part of Mege Union Beauty Salons and Spas Harbin Legend Beauty Co., Ltd. Legend Spa Owned 100% by Mege Union Harbin Legend Beauty Co., Ltd. Central Avenue Branch* Legend Spa Central Club A branch of Harbin Legend Beauty Co., Ltd. and as such part of Mege Union Beijing Tai Ai Management Consulting Co., Ltd * Lea Spa Xishan Club Owned 51% by Mege Union and 49% by an unaffiliated third party Harbin Tai Ai Beauty Co., Ltd. Lea Spa Owned 100% by Mege Union 2 Table of Contents Harbin Queen Beauty Demonstration Center (“Harbin Demonstration Center”) Daowai Spa Part of Queen Group - owned 100% by Mr. Liu and operated under agreements between this entity and Mege Union Harbin Queen Beauty Demonstration Center Nangang Branch Nangang Spa A branch of Harbin Demonstration Center and as such part of Queen Group Harbin Queen Beauty Demonstration Center Xuanhua Branch Xuanhua Spa A branch of Harbin Demonstration Center and as such part of Queen Group Harbin Daoli Queen Demonstration Beauty Parlor Daoli Spa Part of Queen Group - owned 100% by Mr. Liu and operated under agreements between this entity and Mege Union Harbin Xinyang Spa (same as legal name) Part of Queen Group - owned 100% by Mr. Liu and operated under agreements between this entity and Mege Union Harbin Nangang Mengke Lady Beauty Parlor Harbin SOKO Spa Part of Queen Group - owned 100% by Mr. Liu and operated under agreements between this entity and Mege Union Shenyang Queen Beauty Demonstration Co., Ltd. Shenyang Queen Beauty Spa Part of Queen Group - owned 100% by Mr. Liu and operated under agreements between this entity and Mege Union Harbin Queen Beauty Clinic Harbin Queen Medical Beauty Spa Part of Queen Group - owned 100% by Mr. Liu and operated under agreements between this entity and Mege Union Beauty School Harbin Queen Beauty Vocational Skill Training School (same as legal name) Part of Queen Group - owned 100% by Mr. Liu and operated under agreements between this entity and Mege Union +A facility indicated as a branch means that the facility is operated by the referenced subsidiary. *As the date of this prospectus, these facilities are engaged in pre-opening activities. Our newest facility, a Yoga Wave center located in the Long Dian Building in Harbin, opened on February 28, 2010.We have also completed construction and are engaging in pre-opening activities with a fitness center named Daoli Fitness and a beauty salon and spa named Legend Spa Central Club, each of which are also located in the Long Dian Building in Harbin, and also another beauty salon and spa named Lea Spa Xishan Club in Beijing. In addition, we currently have a beauty salon and spa under construction in Daqing and are evaluating strategic options with respect to this facility, which options may include an abandonment of the project, a postponement of the opening or the opening a smaller facility than the Company planed, in each case due evolving market conditions at that location.We expect the new facilities in the Long Dian Building in Harbin will generate advances from members and clients and, ultimately, revenue of approximately US$2 million in the aggregate in the first and second quarters after they open. For ease of reference, unless it is necessary to the understanding of the context to differentiate, throughout this prospectus we will refer to all of above entities collectively as our “subsidiaries” and, to the extent we refer to a specific entity listed in the table above, we refer to such entity by its commercial name. There is currently a limited public market for our common stock, with minimal trading activity on our common stock for the last 60 days. As with any investment, there are certain risks involved in this offering.All potential investors should consult their own tax, legal and investment advisors prior to making any decision regarding this offering.The purchase of our shares is highly speculative and involves a high degree of risk, including, but not necessarily limited to, the “Risk Factors” described elsewhere herein.Any person who cannot afford the loss of their entire investment should not purchase our shares. 3 Table of Contents April 2008 Share Exchange and Financing Transactions On April 11, 2008 (the “Closing Date”), we entered into a Share Exchange Agreement with Wealthlink andthe WealthlinkShareholders (including Mr. Tong Liu, the Company’s current Chairman of the Board and Chief Executive Officer) pursuant to which the Company issued an aggregate of 13,300,000 shares of common stock of the Company to the Wealthlink Shareholders in exchange for all of the outstanding shares of common stock of Wealthlink (the “Share Exchange”). Concurrently with the Share Exchange, the Company provided $400,000 to Mr. Tong Liu to purchase 1,000,000 shares of Company common stock from Mr. Syed Idris Husain (“Idris Husain”), then director and the principal stockholder of the Company, and an aggregate of 1,575,000 shares of Company common stock from certain other original shareholders of the Company, with the understanding that Mr. Liu would immediately return these 2,575,000 shares to the Company for cancellation.Following the purchase of these 2,575,000 shares by Mr. Tong Liu on the Closing Date, Mr. Liu immediately returned them to the Company as agreed for cancellation. Also on the Closing Date, the Company entered into a Consulting Agreement with Idris Husain pursuant to which he was engaged to provide the Company with regular and customary consulting advice as requested by the Company for a period of six months from the Closing Date.Pursuant to this Consulting Agreement, the Company paid Idris Husain $300,000 in consideration of such services on the Closing Date. In consideration for structuring the Share Exchange with Wealthlink, SOKO agreed to compensate E-Tech International, Inc. with (i) a retainer of $20,000 and (ii) shares of common stock of the Company equal to two percent (2%) of total number of shares outstanding after the Share Exchange with Wealthlink and the placement of the Financing (as defined below) (340,000 shares) having an aggregate fair value at the time of issuance (applying a per share fair value of $0.63 computed for the shares issued in the Financing to the Purchasers described below) of $214,200. Further, in consideration of services provided to the Company in association with the consummation of the Share Exchange, an aggregate of 425,000 shares having an aggregate fair value at the time of issuance (applying a per share fair value of $0.63 computed for the shares issued in the Financing to the Purchasers described below) of $267,750 were issued to two other advisors (85,000 shares to Sichenzia Ross Friedman Ference LLP and 340,000 shares to Fortune Badge Limited) in lieu of cash compensation, totaling the number of shares issued to the advisors in connection with the share exchange to 765,000 shares of common stock of the Company having an aggregate fair value at the time of issuance (applying a per share fair value of $0.63 computed for the shares issued in the Financing to the Purchasers described below) of $481,950. Also, on the Closing Date, immediately prior to and as a condition to the completion of the Share Exchange, the Company entered into a Stock Purchase Agreement with each of Syed Irfan Husain, the Company’s then President and Chief Executive Officer, Idris Husain, and Verifica International, Ltd. (collectively, the “Buyers”). Pursuant to this agreement, the Buyers purchased all issued and outstanding shares of Tissakin, a Democratic Republic of Congo corporation and a wholly-owned subsidiary of the Company, in consideration of 79,000,000 shares of common stock of the Company owned by the Buyers. Additionally, on the Closing Date, SOKO entered into a Securities Purchase Agreement, Warrant, Registration Rights Agreement and Lock-Up Agreement with three investors (the “Purchasers”) for an aggregate of $2,000,000 (the “Financing”). On the Closing Date, upon the terms and subject to the conditions set forth in the Securities Purchase Agreement, SOKO sold, and the Purchasers purchased, in the aggregate, 2,000,000 shares of our common stock and warrants to purchase an additional 2,000,000 shares. The warrants have an exercise price of $1.25 and are exercisable at any time through the third anniversary of the Closing Date. Additionally, each Purchaser’s ability to exercise the warrant is limited to the extent such Purchaser’s beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) would exceed 4.99% of the SOKO’s outstanding common stock. From the Closing Date and through the twelve-month anniversary of the Closing Date, certain SOKO shareholders agreed not to sell any of their shares of our common stock. 4 Table of Contents By using the Black-Scholes model to calculate the fair market value of the warrants issued to the Purchasers in the Financing, SOKO computed that the effective fair market value of each of the 2,000,000 share issued to the investors at the time of issuance was $0.63 and that the effective fair market value of each warrant share issued to the investors at the time of issuance was $0.37. In consideration for acting as placement agent for the Financing, SOKO agreed to compensate(a) E-Tech Securities Inc. with (i) a retainer of $30,000, (ii) a cash placement fee equal to seven percent (7%) of the proceeds of the Financing described below($140,000) and (iii) warrants to purchase an amount of securities equal to eight percent (8%) of the total shares issued to the Purchasers (160,000 shares) having an aggregate fair value at the time of issuance (applying a per warrant share fair value of $0.37 computed for the warrant shares issued in the Financing to the Purchasers) of $59,200 and (b) Luck Eagle Limited shares of common stock ofthe Company equal to three percent (3%) of total number of shares outstanding after the Share Exchange with Wealthlink and the placement of the Financing (510,000 shares) having an aggregate fair value at the time of issuance (applying a per share the fair value of $0.63 computed for the shares issued in the Financing to the Purchasers) of $321,300. The warrants issued to E-Tech Securities Inc. have an exercise price of $1.25 and are exercisable at any time through the third anniversary of the Closing Date. Prior to the consummation of the foregoing transactions, the Company had 82,000,000 shares of common stock outstanding.As a result of the consummation of all of the foregoing transactions, the following changes in the outstanding shares of the Company were recorded: · the Company reacquired 79,000,000 shares from its original shareholders in connection with the acquisition by such shareholders of Tissakin; ·
